Title: III. Tench Coxe’s Notes on the American Fisheries, [ca. 23 November 1790]
From: Coxe, Tench
To: 



[ca. 23 Nov. 1790]

Since the discovery of the Compass every nation, adjacent to the Ocean, has manifested great and constant solicitude about the fisheries within their intermediate reach; and the skillful and enterprizing have extended their views to the most remote foreign Scenes. The two greatest naval powers of Europe have discovered very high ideas of this object by their free use of bounties and prohibitions, by encouraging the prosecution of it on the distant coasts of the United States, though separated from them by 3000 miles of a great Ocean, and by the most jealous attention to the otherwise worthless territories, which are in some degree the foundation of their respective rights, because they are useful to their fishermen. Facts like these afford sufficient admonitions to institute a close and judicious investigation of the Subject to a people as observing and to a government as vigilant as those of the United States. By such an enquiry we may learn how far our own immediate interests require the pursuit and how far policy forbids the relinquishment or neglect of the object.
It will be found useful to begin with ascertaining on certain ground, the principal facts which relate to the fisheries of the United States. The returns of exports now making up at the Treasury will assist in estimating the value of the commodities, which we draw from the water. On these returns, it is to be remarked, that there should be a deduction of the piscatory Articles imported from foreign Countries. To make up the aggregate value of the commodities we derive from the fisheries we ought to add an estimate of that portion of them, which is never entered in the United States being carried immediately from the Scenes of the fisheries to foreign Markets; and a further estimate of the value of the commodities, which being consumed in our families,  manufactories and public establishments, cannot appear in our list of exports.
A return of the vessels licensed to carry on the fisheries would help further to discover the importance of this object. It would shew how much tonnage, how much capital, and how many men must be employed and how many families of the Merchants and Mariners concerned must derive subsistence, comfort or wealth from the fisheries. The contiguity or nearness of some of the greatest fishing banks and waters in the world to our coast, when compared with their distance from the ports of the two European Nations, that have a right to fish in those Scenes, are advantages that need but to be suggested. Were other things only equal the competition there must from this circumstance eventuate in our favor; And in regard to the whale fisheries which are not on or near our coasts, it may be safely affirmed, that they are on a medium as convenient to the Citizens of these States as to those of any European Country; and consequently in the foreign, we have no particular inconvenience arising from the situation, to sustain in the competition with the other Maritime Nations.
The cost of Vessels, which are the great fishing instruments, is manifestly worthy of notice and here facts are much in favor of the United States. Our Merchant Ships, fitted for taking in a Cargo, compare with french, dutch and british Oak Ships as follows:
The prime live Oak and Cedar Ships of the United States



⅌ Ton
34 to 36 Drs.


The white Oak Ships of Do.
⅌ do.
24 to 32


Those of france
⅌ do.
54


Those of Great Britain
⅌ do.
54 to 58


Those of the United Netherlands
do.
58 to 60


The common Oak Ships of the United States last from 12 to 20 years, if employed in the fishing trade, and from 8 to 15 Years in common Trades. As substitutes for these France might have recourse to purchases of us, which however is not yet the case or to Baltic Fir and Larch ships, which cost 32 to 34 Dollars ⅌ Ton and last in common trades about seven years, but longer when employed in the Fisheries. England might do the same, but at present British built Ships alone are entitled to the enormous bounties, and the benefit of the restrictions and prohibitions imposed on foreigners, by which they support their fisheries. It is evident that by this rejection of the use of foreign built vessels the English Fisheries are so far sacrificed to their manufactory of  Ships. The same thing is observable in regard to the carrying Trade under the laws of that Nation.
The skill and activity of our Mariners and the capacity of our Vessels and (in the words of the Art) “their Excellency as Sea boats” exceedingly decrease the risque and produce an expedition that is very œconomical, and consequently profitable in a business, the whole outgoings of which are contingent expences. In these particulars we have greatly the advantage of the English, and the deficiency of the French in activity, together with their want of Skill in Navigation, removes all apprehension about success in an equal Competition with them.
The Casks in which pickled fish, Oil &ca. are put are much cheaper in the United States than in France, Holland or England, which being a constant charge operates to render the neat profits greater to our fishermen than to theirs. The price of a white oak barrel, fit to hold pickled fish is in Great Britain and Ireland 3/6 to 6/ Stg. and in New England at a medium only 1/9 Stg. This difference upon Oil and fish worth on an average 18/Stg. is a saving to us, or an extra profit of 16. to 20 ⅌ Cent.
The portion of the fishing business carried on in the winter by the Eastern States is in some degree on the footing of a domestic Manufacture, which are most useful employments and exceedingly promotive of Industry. Small vessels are often owned by three and four persons, who navigate them with their Sons. They come in with their little cargoes salted down in the hold of vessels, and leaving them with their women and children to complete the curing, proceed to sea in quest of more. Their Bank fisheries are also by short runs from home, and equally short ones back in vessels of 60 to 90 Tons. Instead of this British and French Ships require the advances of large capitals, and are conducted by Masters, Mates and Petty Officers, hired at a great expence.
Such of our fishermen as are employed in taking small fish,  vizt. Mackrell, Alewives, Manhaiden &ca. run into Port on an approaching Storm, and consequently in those instances avoid the risque, which is in effect making a saving in the article of insurance, while their foreign Competitors are Subject to a Monthly premium from the time of their leaving one European Port, thro the whole of the fishing Season, ’till their arrival in another. This is rather a minute observation perhaps, but it encourages the poor in the prosecution of the business, and consequently keeps up the inclination and the habit.
It may appear perhaps at first view that we obtain our Salt upon worse terms than the European Nations, but this is not altogether the fact. The Commodities of the United States being generally unmanufactured and bulky the vessels that carry them abroad do not on a medium bring back a sufficiency of imports to balast them. We Ship less to Great Britain than to France or Spain, and we import more from thence; yet fine Salt and Coals are frequently the sole return Cargo, and the vessels never are filled with them. To France, Spain and Portugal we send many more vessels than to Great Britain and we import from them in the Aggregate, less than from the latter only; hence we very often find Vessels with a mere balast of salt returning from the three former kingdoms which manufacture it in great quantities. It is very beneficial to the timbers, and easily put in and out, and is upon the whole, an agreable cargo to owner and Seamen. It is so cheap that funds are never wanted to buy it, for the outward freight money alone is always sufficient to purchase more than a Ship can carry.
The English encourage their Newfoundland fisheries by

1st. A prohibition of all foreign piscatory articles.
2ndly. By Bounties of £25 to £50 Sterling ⅌ man in the first 100 sail that take the first trip or fare 10.000 fish (equal to 500 Quintals) and then make a second trip. This is equal to £370 Stg. for a vessel that may not take more than 800 Quintals in the two trips, and will buy a New England Schooner of 80 tons that will in three of their fares take that quantity! For the second 100 sail they give Bounties of £18. to £19 to £35. Stg. equal to £260 Stg.

It may be of use to mention some of their regulations.
They prohibit fishing with Nets whose Meshes are not four inches wide.
They swear the Master of every Vessel to these facts—that the Oil is of Sea Animals and that it and the fish were taken by British  built vessels, man’d ¾ by subjects of Britain usually resident in Europe and having a british Captain, or by british Subjects on the Shores or banks.
They inflict penalties on Seamen who absent themselves from fishing vessels.
They give the first class of bounties to men that go out on shares without wages.
They confine the advances to Seamen in this Trade at all times to one half of what is due ’till their final discharge at the end of the Season and Voyage, except in the case of “green hands” whose outfit may actually require more.
The use of the gun Harpoon in the whale fisheries merits attention. An account of this Invention and the experiments made with it are inserted in the Memoirs of the London Society of Arts, Manufactures and Commerce.
The emancipation of the human mind from religious Slavery seems to threaten the Cod fishery with the loss of those consumers, who eat fish to make themselves fit for divine worship. The banishment of pious follies from the great kingdom of France ensures the progressive extinction of superstition in Italy, Portugal and Spain. But on the other hand liberty in those Countries will introduce or extend the commercial spirit and manufactures among 50 Millions of people, and will call for much additional food and raw materials. Our Skill in Seamanship and the cheapness of our vessels give us reason to expect that we shall do much of the fishing business that will be necessary to procure the Supplies for such a demand. The more Manufactures extend beyond the Sphere of the British and Dutch Dominions, the greater will be our chance of a Market for such piscatory Articles as they require—for tho the latter do not prohibit, they rival and interfere.
The use of fish-Oil in France for lighting their cities will add greatly to the Market for the produce of the Whale fishery; but it is needless to enlarge on this topic, as no information can be given on a point that is accurately understood already.
If we enumerate the ordinary modes of promoting national Shipping and of enlarging the nurseries for seamen, we find they are

1st. the coasting trade.
2ndly. the trade with transmarine colonies.
3dly. the fisheries.
4thly. the carrying trade for other Nations, including the carriage of supplies to their Markets from our ports.


We have been too well instructed that the latter is not at our command further than it may be the precarious pleasure of foreign Nations to admit it. Of the second we do not possess, nor probably for many years shall we have any. The coasting trade is valuable, as the English Colliers and our numerous little coasters prove. But the whale, bank, bay and river fisheries are our greatest certain dependence. Probabilities are much in favor of our having a considerable share of the carriage of our own produce to Foreign Countries; but the certainties are greater in the case of Fisheries. To these remarks we may add that the nations which have figured most in private Shipping, fleets of ships of war, seamanship, and naval tactics have sedulously cultivated the fisheries and perhaps we may say that no Modern nation, that are not conspicuous as fishermen, have ever been eminent in the above respects.
The fisheries not being the traffic in but the creation of commodities by personal and manual operation, it seems almost proper to class them amongst the manufactures of our Country. If they may be placed with propriety under that head then it may be remarked that they are freer from the principal charge against the useful Arts than any other, vizt. that they tend to promote debility in their pursuers. Those who carry on the whale fishery are remarkably healthy, robust and active.
It may not perhaps be deemed a refinement if the fisheries should be recommended to public countenance, because they keep our rivals and competitors from rearing and employing so many more Seamen. For it is manifest that were the vessels, which we employ in all the fisheries, to be turned into other trades, and were the consumers which we supply with piscatory articles to be without our commodities, a greater number of British, Dutch and French Vessels and Sailors would be employed in the business. If we mean to pay any attention to Naval Objects, this consideration will not be found destitute of weight. It may be further remarked that our most severe restrictor, the most selfish conservator of rival commercial interests, will be the most likely to feel the favorable effects of a negligence of the fisheries on our part. And moreover in time of war they and all Nations will fear us in proportion as we preserve our nautical skill and abilities, for our distance from Europe will render the Ocean in a great degree our scene of military action.
It is said in England that the fisheries are more disadvantageous from their precariousness in some seasons than from their want  of a medium profit thro’ a series of years. Here then we have a considerable advantage in the Cod fisheries over the Europeans. They are obliged to come out in vessels of 200 Tons on an average, subject to insurance and other heavy charges, and if they do not succeed in their fares they lose their whole Expences. A great part of our fisheries is carried on in smaller, cheaper and less expensive vessels, three of which do not exceed the above number of Tons. Having a very short run out to the Banks and back again, they are very rarely so unfortunate as not to make a saving Voyage.
It will not be easy to procure a correct Statement of our former fishing trade. The returns, that may be obtained from the New England States, particularly the three Eastern ones, will give some idea of its situation prior to the revolution. Champion, de Warville and Sheffield may also be examined with due allowances. The former, whose prejudices are not against the United States, informs us, that by a Statement of Mr. Brooke Watson, a Member for London in the british House of Commons the number of Vessels employed in the Whale fishery in the year 1764 by the present United States was 150 Sail, in the Cod fishery 300 Sail, and in the Mackarel fishery 90 Sail. Watson is not to be suspected of over rating our importance, but he had opportunities and judgement enough to be relied on, excepting only the influence of the prejudices incident to his situation. I do not know how far these might be justly imputed to him. Champion states a wonderful encrease of the fisheries in the peace subsequent to the treaty of 1762. He supposes that 500,000 Quintals of Codfish and 53000 barrels of pickled fish were taken in 1772 by vessels belonging to the then british Colonies. The writers concerning those times say that Nantucket had from 140 to 200 Sail of Vessels and from 2000 to 2500 Seamen, and that their fisheries were worth £40,000 Sterling, and Marthas Vineyard 200 Sail and 2000 seamen.
It is asserted by some of the writers, that a British Whalemans expence is about £10 Stg. per Annum, which considering the coarseness of his Cloathing, his living on Fish of his own catching thro a great part of the year and free from house rent on Ship board, is not improbable; and that his earnings to himself and the Nation are £30. Sterling ⅌ Annum.
The Paper [ * * ] contains some Account of the fisheries of the United Netherlands and the Prussian Port of Emden. With the facts  and observations on the former, which are extracted from a Dutch work of considerable reputation, are intermingled some comparative remarks on the British regulations and fisheries. They are now furnished with a view to aiding in the complete developement of the Subject. From the admissions of this work, in regard to the Dutch, from similar admissions of Mr. Playfair in regard to the british and from general reasonings founded on the bounties, premiums, prohibitions, duties and restrictions by which these two Nations and the french support their fisheries, as also from a comparison of the value of these several grants and sacrifices with the actual produce of their fisheries there appears satisfactory reason to believe that neither of those three Nations☜ make any Mercantile profit out of this branch of their Commerce. Should this be the case it is manifest that these direct and indirect expences add greatly to the positive expence of their Naval Armaments and Marine Wars, and that they raise new questions concerning their actual benefits from the carrying trade, seeing that their Navy and Merchant Ships are manned with Sailors produced at so great an expence. We ought to ask, if America also loses money by the fisheries, whether extreme measures to support them ought to be adopted should we deem a navy immediately necessary. On the other hand should we find that the fisheries are a source of actual profit to us alone we should comfort ourselves with the reflexion that we are in no danger of being outstript in a competition which is partly on our own Coasts, and which proves a losing business to our rivals.

From the view of the subject, which is presented in the foregoing observations and collection of facts, tho much unconnected, may be deduced the following means of improving, promoting and encouraging the fisheries of the United States. As these are the ends of the investigation, no reserve will be used in the suggestion of such as have the color of expediency, since the consideration which they are to undergo will ensure the rejection of those, which are of too small or of doubtful propriety, or which are likely to be injurious.
Those which occur are

1st. An advance of the allowance on the Salt exported in fishing Vessels, under due securities and regulations, instead of paying it six months after the exportation of the fish. The object of  this is to aid the fishermen particularly the poorer part of them, by affording the immediate use of funds (the value of the Salt) which government is not to retain, but they or their successors in the ownership of the fish are finally to recover. The regulations may be so formed, that the salt duty on that part which shall be consumed at home, will be secured. If salt free of duty be estimated at 16 Cents, then when the new impost of 12 Cents shall be in operation, it may be estimated at 28 Cents, so that a fisherman, who could only take 100 Bushels without the advance of the allowance, might with it take 175 bushels. If vessels are lost, as the law now stands, they lose the allowance, i.e., pay the duty without consumption, which really is hard.
2ndly. The duty on that part which should be consumed at home might be relinquished by Government and would promote the consumption of salted and pickled fish. This should be well considered, however, as it involves the principle of inequality. The consumers and fishermen would probably divide the profit, but the non consumers, that is the body of agriculturalists, would not have a corresponding advantage. The best lights in which to place it are 1st. in that of a very moderate premium to encourage the fisheries, and secondly, a moderate premium to encourage the use of fish.
3rdly. Exempting fishing vessels from the Tonnage of 6 Cents. It has ever appeared to me, as inexpedient to lay any duty upon American Vessels, as upon American Working Waggons. It is taxing the transportation of our produce. A principal Argument in my mind has been that tho’ as beneficial a difference between foreigners and our own Vessels would be made, it would appear to them more moderate. But this by the way. The question now is, whether fishing vessels and they alone can expediently be exempted; if not alone, then how far the exemption may be extended.
4th. The Casks that contain our pickled fish should be uniform and should be reduced (if larger than foreign) to the size of those foreign Casks, which are of most established reputation in the Markets where they and we compete. This honest œconomy would be an actual profit. Thin Staves make a tighter barrel than thick which we use, but more wood might be applied in the hooping than is our Custom. If on the other hand our Casks are too small they should be enlarged, as we shall suffer in reputation otherwise, and the known faults of commodities always produce a double loss to the seller.

5th. A Strict and uniform inspection, at the moment of Shipment, of the Casks, their Size, quality and condition and that of the fish in all essential particulars, and the branding every Cask with “the United States” would, if the inspectors should be honest and judicious, prove advantageous to the reputation of the commodities, and consequently beneficial to the fisheries. From experience I know the advantage Pennsylvania has derived from an honest and judicious inspection as well of her own produce as of the Article of Tobacco, tho’ the latter has no legal establishment. Ireland also remarkably proves the Utility of a nice Inspection in her wet provisions.
6th. The attainment and communication of the knowlege of the best methods of pickling, curing and preserving fish, extracting and purifying Oil, and such other things as by inhancing the value of piscatory articles encrease the profits of the fisheries. A few Herring-curers from Holland would be a valuable emigration to New England. It appears from the Dutch publication abovementioned, that they borrowed their first information from a few Biscayans. This object seems a very proper one for individuals largely interested in the fisheries, yet if the Legislature should venture to grant a premium for anything relative to this branch it may be doubted whether a fitter Subject for reward than the introduction of Skilful Curers will present.
7thly. The introduction of improvements, by invention and importation, in the mode of fishing, and of implements that facilitate and give certainty to the business. The British gun-Harpoon, for example, is said to be very useful and is unknown in our practice. Where Whales are scarce, it enables the fishermen to strike them at a greater distance, by which they may often take a fish that will never be seen again by the same Vessel.
8thly. Promoting the consumption of the produce of the fisheries. Associations are a precarious mode, yet they give animation to the pursuers of an Object. The revenue Cutters, Ships of war, and troops on the Atlantic waters might without inconvenience be made to use fish as far as a fourth or a third of the animal food of which their rations are in part composed. The same idea may be applied to military and Naval assylums, when established, with such exceptions as medical advice should prescribe. The aged and maimed could not be injured by this kind of food, though the diseased and recently wounded generally would.
To draw into due public notice the actual cheapness of this kind of food compared with the flesh of land animals. The Table  of prices is made up to elucidate this idea, and to shew the degree in which the fact exists. Tis plain that the prices of meat would be reduced by the use of fish in all families, that live near the Seaports, and that in those populated Scenes the price of labor and consequently of building, manufacturing &ca. would be reduced.
Since fish is a cheaper food than Butchers Meat, the Legislature might safely require that every American Vessel should take among her Sea Stores every fourth, fifth or sixth barrell of pickled fish, or 200 ℔. of dried fish as an equivalent. If some principal seaport (not interested in the fisheries) such as New York, Baltimore or Philadelphia could be brought to petition Congress on this subject upon the principle of encouragement to the fisheries, as our great marine nursery it would have a good effect in removing any doubts that might exist about the acceptation of such a measure.
A very considerable aid to the fisheries is even now derived from manufactures. Whalebone Cutters, Makers of Stays, Whips, Umbrellas, Fishing tackle, Millinary, Philosophical Apparatus, and other Articles, now use Whalebone; Ivory turners use the Sea Horse teeth; Druggists, Instrument and Watch Makers, sadlers, Shoemakers, Tanners, Hatters and others use the Skins and furs of various sea animals; Shipbuilders, Riggers, Soap and Candle makers, Leather Dressers and others use the Oils and Spermaceti; and our Towns and the Houses of Laborers and Manufacturers are lighted by the Oils. It is moreover true that large quantities of pickled and dry fish are used in our Towns by the workmen, in our Shops and factories. The extension of Manufactures, therefore, the encrease of Manufacturing Citizens, and the creation and growth of Manufacturing Towns are objects, the promotion of which will also greatly promote the fisheries by affording them a capital market for their various articles subject to no duties, very small charges of transportation, insurance &ca. even in time of war, and out of the reach of foreign caprice, jealousy, restriction and prohibition.
Before we pass from this point it may be well to advert to the utility of promoting by all due means those particular branches of Manufacture which are subservient to and requisite in conducting the fisheries. The encouragement of Ship Building, the care of the raw material, timber the growth of Hemp and flax for the Manufacturing of Sail Cloth and Cordage, lines, twine and Netts, coarse iron manufactures such as Anchors, harpoons, gigs,  nails, Spikes and bolts are what are particularly contemplated here.
And further—the establishment of the manufactory of fine and coarse Salt on the coasts of the United States which would be in peace a considerable aid, and in the time of war infinitely important to the fishing branch of commerce.
9thly. The Prohibition of British piscatory Articles, or in more general terms, of the piscatory articles of those Nations that prohibit ours in ports whereto they admit our vessels. In general duties, equal to a prohibition, accompanied with a drawback appear better, than actual prohibitions, because they leave scope for advantages to be obtained in the foreign trade in the Articles. In this case however the prohibition seems most politic because we are distressed to find foreign Markets for our piscatory Articles and therefore ought not to aid in promoting the interference of theirs. The Nova Scotians &ca. cannot supply Cattle, Lumber and Vegetables to make up, with fish, Cargoes for the french Islands, for example, as we do; nor can they make, with equal advantage, the dryfish Voyage to Europe. The consequence is, that they use our channels of vents for their fish by sending them hither, and giving them an opportunity of being exported with a drawback on as good terms as our own. To deprive them of this privilege would discourage much the fishing spirit in the actual inhabitants of the Northern British Colonies, and probably produce their emigration hither. It would also discourage their Shipbuilding. It would likewise decrease the number of small vessels belonging to that adjacent Country, which certainly do, and, as they increase, will more and more injure our Revenue especially when the duties shall be encreased among us. The population of that Country is an engine which is convertible in war also to our injury. Their fishermen and the Bermudians☜ and Providence-men, turned into Privateers, will be peculiarly able to annoy and injure our trade, both from their situation and skill. Witness the course of things in the late war. It appears to me a very unwise thing to give a people, thus circumstanced, benefits which it is acknowledged our own fishermen want. It is however certain that many of the best informed and most judicious persons in the Eastern States are favorable to the indulgences now allowed to them, and even wish there was no duty on their fish. The Reason given is, that they take cattle and other articles in return to the full amount. I answer, if they could not send such goods to pay  for the Articles they take, they being of prime necessity, they must send less rival goods—or Cash—or they must emigrate hither. Each man’s labor and consumption, who should emigrate, would count as two in our Scale, and would be equal in value to that portion, which we enjoy of supplying 6. 8 or 10 residents there. This point is of great importance. Due respect should be paid to the opinions and desires of the Eastern States, yet the use of the investigation, directed by the House of Representatives, is, inter alia, to ascertain and eradicate Errors in the public mind and in the existing laws. I do not feel disposed however to be decided in my Judgment on this head, tho’ I have expressed myself so freely and strongly to bring the point into View.
Premiums of an honorary nature, or, which will be beneficial to the individual without expence to the Nation, if any such can be thought of, might have a favorable effect but it seems more than doubtful whether expensive bounties would be adopted by the legislature, or proper in themselves under the existing circumstances of the business and of the country.
In Great Britain, sailors who go on shares in their fishing Vessels without wages are particularly encouraged, it being supposed, I presume, that they make themselves more perfect Masters of the business and continue more steadily in the pursuit. Tis a fact of some importance therefore, that our fishermen are much in that habit and that they carry their immediate interest further by participating in the Vessels themselves. To encourage this practice appears to be desirable.
Some negative measures interesting to the fisheries also deserve notice. Monopolies being less œconomical in their execution as being more liable to negligence and fraud, and being also less beneficial to every branch of mere commerce than perfect freedom in it, should by no means be granted. The Dutch, who afterwards succeeded so well in the fisheries, labored without profit while they were conducted by an exclusive Company.
Heavy duties on the importation and excises on the consumption of piscatory Articles should be avoided, if it is intended to encourage this trade, as also duties on the exportation of them, which last however the constitution forbids. This favorable circumstance does exist in the same degree in Holland or England.
I will conclude this paper by observing—lastly, that our fisheries should be, and I trust always will be encouraged by the non impressment of the Seamen employed in them, for I hope this shocking outrage on the happiness of individuals and families and upon the  rights of men and free Citizens will never be committed on the poorer members of our Community.

T.C.
  

   
   See the returns, paper A. [See Document IX, Appendix No. 3.–Ed.]

  

   
   (Note) The Exports from Great Britain in the Greenland fishing Vessels in 1780 were no more than £70 stg. and the imports amounted to £38.000 stg. That fishery was begun about 1720, and was trifling at first  

  
in 1740  
it produced  
£2800.  
Exports that year  
£900  
  
  
in 1750  
  
10.000.  
  do. in that year  
 200 stg.  
  
  
in 1760  
  
16.000.  
  do.  
 330  
  
  
in 1770  
  
22.000   
  do.  
  60  
  
  
in 1780  
  
38.000   
part of this was probably the extra war value. [Playfair]  
  


  

   
   It is asserted by Champion that the cost of supplies to the British Ship at Newfoundland if from the United States are four parts in seven of the Cost of the same if from G Britain. The following facts confirm this assertion—

  
a barrel of pork in the U. S. 36/ stg. in G. Brit.  
41 to 45/ in Holld.  
50 to 53 f.  
  
  
do. medium beef in Do. 27/ to 30/  
41 to 47/  
45 to 46/6  
  
  
a hundred wt. of Shipbread 8 to 10/  
  
15 to 16/  
  


 

   
   Casks as stated t [see preceding note—Ed.]

 

   
   Rum less than half price—also melasses—

  

   
   Besides these immense bounties from 7 to 9/ ⅌ bble of 50 Gallons have been granted to encourage the pilchard fishery and to vessels employed in the white herring fishery a large bounty. A reference to the British statutes will shew these grants and their variations from time to time.


